Citation Nr: 0408930	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as secondary to full-body exposure 
to mustard gas.  

2.  Entitlement to service connection for coronary artery 
disease with hypertension claimed as secondary to full-body 
exposure to mustard gas.  

3.  Entitlement to service connection for sleep apnea claimed 
as secondary to full-body exposure to mustard gas.  

4.  Entitlement to service connection for anaphylaxis claimed 
as secondary to full-body exposure to mustard gas.  

5.  Entitlement to service connection for 
hypercholesterolemia claimed as secondary to full-body 
exposure to mustard gas.  

6.  Entitlement to service connection for chronic bronchitis 
claimed as secondary to full-body exposure to mustard gas.  

7.  Entitlement to service connection for 
keratitis/conjunctivitis claimed as secondary to full-body 
exposure to mustard gas.  

8.  Entitlement to service connection for scar formation 
(claimed as a skin condition) claimed as secondary to full-
body exposure to mustard gas.  

9.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to full-body exposure to 
mustard gas.  

10.  Entitlement to service connection for prostatitis 
claimed as secondary to full-body exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1945; June 1945 to May 1946; July to November 4, 1950; and 
from November 8, 1950, to January 1952.  

This appeal originated from a March 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In March 1998, the Board upheld the RO's denial of all claims 
at issue on this appeal.  In March 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted the 
veteran's unopposed motion to vacate the March 1998 decision 
and remand the matter to the Board for further proceedings.  
Pursuant to the Court's order and in consideration of the 
veteran's motion, the Board in February 2000 remanded the 
case to the RO for additional development.  Following the 
requested development, the RO in December 2003 continued its 
previous denial of the claimed benefits.  


REMAND

The record shows that the veteran claims full-body exposure 
to mustard gas at Camp Livingston, Louisiana, in May 1945 
while serving in the Army.  The record further shows that he 
has been diagnosed with chronic obstructive pulmonary 
disease, a disease that is subject to service connection on a 
presumptive basis under the provisions of 38 C.F.R. § 
3.316(a)(2) (2003).  He also claims entitlement to service 
connection for chronic bronchitis, keratitis/conjunctivitis, 
and for scar formation secondary to mustard gas exposure.  
These disorders are likewise subject to presumptive service 
connection under section 3.316.  

Although attempts were made through the service department to 
verify the veteran's claimed exposure to mustard gas, it does 
not appear that any attempt was made to contact the Defense 
Manpower Data Center to determine whether that agency's 
database contained any information regarding the veteran's 
claimed exposure in World War II.  See M21-1, Part III, § 
5.18c, Change 105, dated August 12, 2003 (setting forth the 
information that must be provided to the Defense Manpower 
Data Center).  Such an inquiry should be made before this 
appeal is addressed on the merits.  If the Defense Manpower 
Data Center is able to verify the veteran's exposure, then a 
VA examination pursuant to 38 U.S.C.A. § 5103A(d) (West 2002) 
would be helpful to determine whether any of the claimed 
disabilities not subject to presumptive service connection 
under the controlling regulation is secondary to the 
established exposure.  

The veteran maintains that he was hospitalized on several 
occasions in service for his mustard gas complaints.  He 
claims that he was hospitalized at Camp Livingston, 
Louisiana, after the incident in May 1945; at Fort Riley, 
Kansas, in 1950; and at McChord Air Force Base, Washington, 
in 1951.  It is possible that any extant hospital reports are 
separately filed if they survived the 1973 fire at the 
National Personnel Records Center.  

The record also shows that the veteran and his spouse gave 
sworn testimony in this matter in Washington, D.C., in 
November 1997 before a member of the Board who is no longer 
employed at the Board.  Under 38 U.S.C.A. § 7107(c) (West 
2002), the Board member designated to conduct the hearing 
must participate in the final determination of the claim.  
The veteran will be offered another Board hearing before the 
Board enters a final decision with respect to any current 
claim that remains denied after the development requested 
herein has been completed.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully satisfied.  See 38 C.F.R. § 3.159 
(2003).  The veteran should be requested 
to furnish all evidence in his possession 
with respect to the foregoing claims.  Any 
such evidence that is not already of 
record should be associated with the 
claims file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain the clinical (hospital 
inpatient) records of the veteran for any 
hospitalization at Camp Livingston, 
Louisiana, after the claimed mustard gas 
exposure in May 1945; at Fort Riley, 
Kansas, in 1950; and at McChord Air Force 
Base, Washington, in 1951.  In making any 
request, the veteran's correct service 
number should be obtained from his 
reports of separation on file.  Any 
records obtained, or any negative 
response received, should be associated 
with the claims file.  

3.  The RO should contact the Defense 
Manpower Data Center, 1600 Wilson 
Boulevard, Suite 400, Arlington, VA  
22209 and request that agency to 
determine whether its database shows that 
the veteran might have been exposed to 
mustard gas during World War II.  See 
M21-1, Part III, § 5.18c, Change 105, 
dated August 12, 2003.  Any response 
should be documented in the record.  

4.  If, but only if, the veteran is shown 
to have been exposed to mustard gas 
during World War II, he should be 
afforded a VA examination to determine 
the nature and extent of any coronary 
artery disease with hypertension, chronic 
obstructive pulmonary disease, sleep 
apnea, anaphylaxis, hypercholesterolemia, 
chronic bronchitis, 
keratitis/conjunctivitis, scar formation 
(claimed as a skin condition), 
psychiatric disorder, and prostatitis 
found to be present.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (that is, whether there is 
a 50 percent or greater probability) that 
any coronary artery disease with 
hypertension, sleep apnea, anaphylaxis, 
hypercholesterolemia, psychiatric 
disorder, and prostatitis found to be 
present is etiologically related to 
mustard gas exposure during World War II.  
The claims file should be made available 
to the examiner for review before the 
examination.  

5.  Following any further indicated 
development, the RO should review the 
record and adjudicate de novo the issues 
currently in appellate status based on a 
review of the entire evidence of record.  
If the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


